                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    JORGE MOCTEZUMA, ET AL.                           §
                                                      §   Civil Action No. 4:18-CV-342
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    DION ISLAS, D/B/A ADVANCED                        §
    ELECTRIC D/B/A/ MI SKYLER                         §
    CONSTRUCTION AND CUSTOM HOMES                     §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On December 18, 2018, the report of the Magistrate Judge (Dkt. #38) was entered containing

    proposed findings of fact and recommendations that Plaintiff Pedro Hernandez’s claims be

    dismissed pursuant to Federal Rule of Civil Procedure 41.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

.          It is, therefore, ORDERED that Plaintiff Pedro Hernandez’s claims are DISMISSED

    WITHOUT PREJUDICE. Plaintiffs Jesus Garcia and Jorge Moctezuma’s claims against

    Defendant remain.

           IT IS SO ORDERED.

            SIGNED this 28th day of January, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
